             Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 1 of 12



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:16-cr-00296-JAD-PAL-3

 4              Plaintiff

 5 v.                                                       Order Denying Defendant’s Motion to
                                                                    Vacate Conviction
 6 Corbin Reynolds,
                                                                        [ECF No. 271]
 7              Defendant

 8             Corbin Reynolds was sentenced to 77 months in federal prison followed by 4 years of

 9 supervised release after he pleaded guilty to charges of being a felon in possession of a firearm

10 (count 10) and possession with the intent to distribute a controlled substance and aiding and

11 abetting (count 8). 1 Reynolds moves under 28 U.S.C. § 2255 to vacate his felon-in-possession

12 conviction based on the United States Supreme Court’s recent recognition in Rehaif v. United

13 States 2 of a mens rea element not contemplated during his prosecution. I deny Reynolds’s

14 motion because his claims are procedurally defaulted and he has not established a basis to excuse

15 that default.

16                                               Background

17             Reynolds’s second felony conviction for being a felon in possession of a firearm 3 stems

18 from a warranted search of an apartment where officers saw Reynolds exiting the bathroom

19 wearing a leather gun holster. 4 Reynolds admitted that a magazine containing 9 mm bullets fell

20 out of his pants pocket, and the officers recovered a 9 mm Glock handgun from the bathroom

21
     1
         ECF Nos. 240 (minutes of sentencing proceeding); 241 (judgment of conviction).
22   2
         Rehaif v. United States, 139 S. Ct. 2191 (2019).
23   3
         ECF No. 241; see also ECF No. 109 (superseding indictment).
     4
         ECF No. 224 at 4 (plea agreement).
               Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 2 of 12



 1 vanity. 5 He further admitted that “he was in actual possession of the firearm, and that at the time

 2 he possessed the firearm he had been convicted of a felony offense, that is a crime punishable by

 3 more than 1 year in prison[, and that this firearm] traveled in, or affected interstate commerce.” 6

 4 Reynolds did not appeal, so his judgment of conviction became final on August 30, 2018. But

 5 now he challenges that sentence based on the indictment’s failure to charge—and the

 6 government’s failure to prove—that he “knew he had a prohibitive status at the time of

 7 possession.” 7 He claims that this infirmity infected “every stage of [his] case . . . with

 8 constitutional errors” and requires the court to “[vacate his] conviction, dismiss the indictment,

 9 nullify his guilty plea, and resentence [him].” 8

10                                                  Discussion

11 I.           Reynolds’s habeas petition is only timely if Rehaif applies retroactively.

12              Reynolds contends that Rehaif applies retroactively and his challenge is therefore timely

13 under § 2255(f)(3) 9 because he filed it within the year that Rehaif issued. 10 Though the

14 government appears to concede this point, 11 courts outside this circuit suggest that Rehaif did not

15 announce a new rule but rather was a matter of statutory interpretation and is therefore a

16

17

18
     5
         Id.
19   6
         Id. at 5.
     7
20       ECF No. 271 at 7.
     8
         Id.
21   9
    See 28 U.S.C. § 2255(f)(3) (applying a one-year limitations period to habeas petitions based on
22 “right [that] has been newly recognized by the Supreme Court and made retroactively
  a
  applicable to cases on collateral review.”).
23   10
          ECF No. 271 at 8 (citing § 2255(f)(3)).
     11
          ECF No. 277 at 6–7.

                                                        2
             Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 3 of 12



 1 prospective ruling. 12 The Ninth Circuit has yet to opine on the issue, and I decline to do so now

 2 because, assuming without deciding that Reynolds’s motion is timely, I would deny it for the

 3 reasons explained below.

 4 II.         Rehaif’s additional mens rea element for § 922(g) crimes doesn’t require the
               government to prove that the defendant knew he was prohibited from possessing the
 5             gun at the time of the possession.

 6             In Rehaif, a defendant successfully challenged his conviction for possessing a firearm as

 7 an alien unlawfully in the United States in violation of 18 U.S.C. § 922(g). 13 Overturning a

 8 broad consensus among the circuit courts, the Supreme Court held that, in order to establish a

 9 violation of § 922(g), the government “must prove both that the defendant knew he possessed a

10 firearm and that he knew he belonged to the relevant category of persons barred from possessing

11 a firearm.” 14 For Reynolds, that category is the class of persons convicted of a crime punishable

12 by imprisonment for a term exceeding one year—in other words, convicted felons. 15

13             Reynolds leverages Rehaif to seek vacatur because his superseding indictment failed to

14 allege that he “knew he had a prohibitive status at the time of possession.” 16 While it is true that

15 count ten of the indictment in this case charged Reynolds only with “having been convicted of a

16 crime punishable by imprisonment for a term exceeding one year” and “knowingly possess[ing]

17

18
     12
      In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (“His claim relies solely on Rehaif,
19 which did not announce a ‘new rule of constitutional law. . .’”); In re Sampson, 954 F.3d 159,
   161 n.3 (3d Cir. 2020) (“[E]ven if Rehaif had set forth a new rule of constitutional law, it would
20 need to be made retroactive to cases on collateral review by the Supreme Court . . . . But, as we
   have indicated, the Supreme Court did not announce any rule of constitutional law at all.”)
21 (internal citation omitted).
   13
      Rehaif, 139 S. Ct. at 2194–95.
22 14
      Id. at 2200.
23   15
          See ECF No. 109 at 5 (superseding indictment charging 18 U.S.C. § 922(g)(1) violation).
     16
          ECF No. 271 at 7.

                                                       3
                Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 4 of 12



 1 a firearm,” 17 Rehaif’s new mens rea requirement does not stretch as broadly as Reynolds claims.

 2 The Rehaif court discussed the “well-known maxim that ‘ignorance of the law’ . . . is no

 3 excuse” 18 and determined that Rehaif’s knowledge of his immigration status was a collateral

 4 matter not subject to the maxim because an alien who lacked knowledge that he was present in

 5 the United States unlawfully could therefore lack “the guilty state of mind that the statute’s

 6 language and purposes require.” 19 But missing from that discussion was any notion that, in

 7 felon-in-possession cases, the government is also required to prove that the defendant knew he

 8 was prohibited from possessing a firearm, which goes to the heart of the “ignorance of the law”

 9 maxim. In fact, the Sixth Circuit has already rejected Reynolds’s reading of Rehaif on this

10 basis. 20 So, applied to the facts of this case, Rehaif requires only that Reynolds knew his felon

11 status—that he had been convicted of a crime punishable by imprisonment for a term of more

12 than one year when he knowingly possessed the subject firearm.

13
     III.        Reynolds waived his right to attack the indictment after pleading guilty to the
14               offense.

15               The government contends that, by pleading guilty, Reynolds waived his ability to

16 challenge the indictment under the Supreme Court’s decision in Tollett v. Henderson. 21 Tollett

17 holds that “[w]hen a criminal defendant has solemnly admitted in open court that he is in fact

18

19
     17
          ECF No. 19 at 5.
20   18
          Rehaif, 139 S. Ct. at 2198 (quoting Cheek v. United States, 498 U.S. 192, 199 (1991)).
     19
21        Id.
     20
     United States v. Bowens, 938 F.3d 790, 797–98 (6th Cir. 2019), cert. denied sub nom. Hope v.
22 United States, 140 S. Ct. 814, 205 (2020), and cert. denied, 2020 WL 1496666 (U.S. Mar. 30,
   2020) (“The defendants’ reading of Rehaif goes too far because it runs headlong into the
23 venerable maxim that ignorance of the law is no excuse.”).
     21
          Tollett v. Henderson, 411 U.S. 258, 267 (1973).

                                                        4
                Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 5 of 12



 1 guilty of the offense with which he is charged, he may not thereafter raise independent claims

 2 relating to the deprivation of constitutional rights that occurred prior to the entry of the guilty

 3 plea.” 22 In short, after pleading guilty, a defendant can challenge only the knowing and

 4 voluntary nature of his plea. 23 The Supreme Court has recognized exceptions to this rule for

 5 jurisdictional defects for “claims in which, judged on the face of the indictment and record, the

 6 charge in question is one [that] the state may not constitutionally prosecute.” 24 And the Ninth

 7 Circuit has specifically recognized an exception for cases in which “the indictment failed to state

 8 a valid claim.” 25

 9               Reynolds doesn’t challenge the knowing and voluntary nature of his plea on any grounds

10 other than the missing element in his indictment. Even if I determined that the indictment failed

11 for that reason, the Supreme Court has upheld the Tollett bar in cases that could’ve been cured

12 with a new indictment. 26 The Rehaif issue is of the type that could have been cured with a new

13 indictment, so it is not among the types of cases that are immune from the Tollett bar. And

14 courts in other circuits suggest that such Rehaif challenges are also barred under Tollett—either

15 for failing to object to the validity of the plea itself or failing to move to withdraw it. 27 But even

16
     22
          Id.
17
     23
          Id.
18   24
          United States v. Johnston, 199 F.3d 1015, 1020 n.3 (9th Cir. 1999).
     25
19        Id.
     26
          Class v. United States, 138 S. Ct. 798, 805 (2018).
20   27
      United States v. Dowthard, 948 F.3d 814, 817 (7th Cir. 2020) (providing that the defendant
21 had  waived his post-plea habeas petition based on the missing scienter element); United States v.
   Lavalais, 960 F.3d 180, 186 (5th Cir. 2020) (“To the extent Lavalais argues [that] his indictment
22 is fatally defective because it did not contain an element of the offense under § 922(g), he failed
   to preserve that claim by pleading guilty.”).
23



                                                        5
             Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 6 of 12



 1 if I assume that Reynolds didn’t waive his challenge, he is still not entitled to relief because he

 2 procedurally defaulted his claims and can’t show that he was prejudiced, as I explain below.

 3
     IV.       The convicting court had subject-matter jurisdiction despite the indictment’s
 4             missing element.

 5             Reynolds argues that this convicting court lacked subject-matter jurisdiction because the

 6 indictment failed to make out a federal offense, thereby violating his Fifth and Sixth Amendment

 7 rights—a defect, he argues, that constitutes structural error, excuses him from having to show

 8 prejudice, and requires me to vacate his conviction. 28 The government responds that, under the

 9 Supreme Court’s decision in United States v. Cotton, 29 the indictment’s omission of the mens rea

10 element recognized in Rehaif does not strip the court of jurisdiction. 30 Reynolds replies that

11 Cotton doesn’t categorically bar a jurisdictional challenge to a defective indictment, particularly

12 when the defendant doesn’t know “all the essential elements of his charged offense before the

13 adjudication of guilt.” 31

14             In Cotton, the indictment did not specify drug quantities necessary to support an

15 enhanced sentence under 21 U.S.C. § 841(b). The Supreme Court overturned the Fourth

16 Circuit’s decision that the “jurisdictional defect” required vacating the defendants’ convictions,

17 reasoning that “defects in an indictment do not deprive a court of its power to adjudicate a

18 case.” 32 The Cotton Court favorably quoted an earlier decision in which it rejected a

19 jurisdictional challenge to an indictment that did “not charge a crime against the United

20
     28
21        ECF No. 271 at 11–13.
     29
          United States v. Cotton, 535 U.S. 625 (2002).
22   30
          ECF No. 277 at 9–12.
23   31
          ECF No. 280 at 15–16.
     32
          Cotton, 535 U.S. at 630.

                                                          6
             Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 7 of 12



 1 States.” 33 And the Ninth Circuit reaffirmed that rule months later in United States v. Velasco-

 2 Medina. 34

 3             The superseding indictment against Reynolds alleged that he knowingly possessed a

 4 firearm, but it failed to allege that he knew he had been convicted of a crime punishable by a

 5 term of imprisonment of more than one year at the time. 35 Under both Cotton and Velasco-

 6 Medina, however, Reynolds’s objection that the indictment does not charge a federal offense

 7 “goes only to the merits of the case.” 36 Reynolds distinguishes the facts of Cotton and instead

 8 relies on two Ninth Circuit decisions that pre-date Cotton. 37 But Cotton’s broad language and

 9 the Ninth Circuit’s later recognition in Velasco-Medina that Cotton forecloses a challenge to an

10 indictment with a missing element suggests that Reynolds’s pre-Cotton decisions have been

11 overruled. 38 And in Rehaif itself, the High Court remanded with instructions to conduct

12 harmless-error review rather than dismiss the indictment, suggesting that the error it identified

13 was not jurisdictional. 39

14

15
     33
          Id. at 631 (quoting Lamar v. United States, 240 U.S. 60, 64 (1916)).
16   34
     United States v. Velasco-Medina, 305 F.3d 839, 846 (9th Cir. 2002), overruled on other
   grounds as recognized in United States v. Aguila-Montes de Oca, 655 F.3d 915, 923 (9th Cir.
17 2011).
     35
18        ECF No. 109 at 5.
   36
      Cotton, 535 U.S. at 631 (quoting Lamar, 240 U.S. at 65); see Velasco-Medina, 305 F.3d at 846
19 (disposing of the lack-of-subject-matter-jurisdiction issue under Cotton and discussing whether
   the indictment was sufficient as a matter of law).
20 37
      ECF No. 280 at 17–19 (citing United States v. James, 980 F.2d 1314, 1316 (9th Cir. 1992),
21 and  United States v. Ruelas, 106 F.3d 1416, 1418 (9th Cir. 1996)).
     38
      See Cotton, 535 U.S. at 630–31; Velasco-Medina, 305 F.3d at 845–46 (explain that the
22 jurisdictional challenge that an indictment “failed to charge [defendant] with an offense against
   the United States . . . is untenable in light of the Supreme Court's recent decision in [Cotton]”).
23 39
      United States v. Balde, 943 F.3d 73, 92 (2d Cir. 2019) (rejecting argument that failure to allege
   Rehaif mens rea element stripped district court of jurisdiction) (citing Rehaif, 139 S. Ct. at 2200).

                                                       7
             Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 8 of 12



 1 V.          Reynolds’s claims are procedurally defaulted.

 2             Finally, Reynolds’s motion fails because the claims he now raises are procedurally

 3 defaulted and he cannot make the showing necessary to pursue them. Although a federal

 4 prisoner may attack the legality of his conviction or sentence under 28 U.S.C. § 2255, 40 a

 5 defendant who fails to raise a claim on direct review is deemed to have procedurally defaulted it

 6 and may only raise it in habeas if he can demonstrate cause and actual prejudice or that he is

 7 actually innocent. 41 “[A] defendant has cause for his failure to raise the claim in accordance with

 8 applicable state procedures” when the “constitutional claim is so novel that its legal basis is not

 9 reasonably available to counsel.” 42 Actual prejudice “requires the petitioner to establish ‘not

10 merely that the errors at . . . trial created a possibility of prejudice, but that they worked to his

11 actual and substantial disadvantage, infecting his entire trial with error of constitutional

12 dimensions.’” 43

13             Reynolds did not raise his Rehaif challenge to the indictment and his guilty plea on direct

14 appeal, but he argues that his claims are not procedurally defaulted because he can show both

15 cause and prejudice. 44 Even if Reynolds can demonstrate that the legal basis for his challenge

16 was not reasonably available in light of the broad consensus among the circuit courts before

17 Rehaif to establish cause, 45 he cannot establish actual prejudice because the files and records of

18
     40
          28 U.S.C. § 2255(a).
19
     41
          Bousley v. United States, 523 U.S. 614, 622 (9th Cir. 1998) (citations omitted).
20   42
          Reed v. Ross, 468 U.S. 1, 16 (1984).
     43
21     Bradford v. Davis, 923 F.3d 599, 613 (9th Cir. 2019) (quoting Murray v. Carrier, 477 U.S.
     478, 494 (1986)) (alteration in original).
22   44
          ECF No. 280 at 9–20.
     45
       See Reed, 468 U.S. at 17 (noting that cause exists if a Supreme Court decision “overturn[s] a
23
     longstanding and widespread practice to which this Court has not spoken, but which a near-
     unanimous body of lower court authority has expressly approved”) (quotation omitted).

                                                        8
             Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 9 of 12



 1 the case overwhelmingly show that he knew that he had been convicted of a crime punishable by

 2 a term of imprisonment of more than one year.

 3            A.       Reynolds cannot show prejudice.

 4            By the date that Reynolds was alleged to have unlawfully possessed this firearm, he had

 5 racked up five felony sentences: (a) two years in custody for felony robbery, (b) three years

 6 imprisonment for being a felon in possession of a firearm, (c) six years imprisonment for fleeing

 7 from a pursuing officer, (d) one year imprisonment for avoiding a stop required on an officer’s

 8 signal, and (e) one year imprisonment for carrying a concealed weapon without a permit. 46 This

 9 evidence renders it implausible that Reynolds did not know at the time of this offense that he had

10 been convicted of a crime punishable by imprisonment for a term exceeding one year and

11 forecloses his actual-prejudice arguments. 47 Indeed, even if his other four felony convictions

12 somehow left him unaware of his status, the three-year sentence he received for being a felon in

13 possession of a firearm after pleading guilty to that charge in 2001 certainly removed all doubt. 48

14 Though he argues that “a post-hoc review of the evidence” is inappropriate where he hasn’t

15 raised a sufficiency-of-the-evidence claim and is otherwise irrelevant in inquiry about an

16

17

18
     46
19        Presentence Report (PSR) at 13–20.
     47
      See, e.g., United States v. Hollingshed, 940 F.3d 410, 416 (8th Cir. 2019) (finding that
20 defendant is not entitled to relief under Rehaif where he stipulated at trial that he was a convicted
   felon and cannot show a reasonable probability that the outcome of proceedings would have been
21 different); United States v. Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019), cert. denied, 140 S.
   Ct. 818 (2020) (finding “no probability that, but for the error, the outcome of the proceeding
22 would have been different” with the Rehaif element due to the defendant’s history of felony
   convictions for which he “spent more than nine years in prison” before his felon-in-possession
23 charge).
     48
          PSR at 15.

                                                      9
                Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 10 of 12



 1 indictment’s sufficiency, 49 Reynolds must still show “actual prejudice” to excuse his default. 50

 2 And, as numerous other courts have similarly concluded in § 2255 challenges based on Rehaif, 51

 3 Reynolds can’t do so with a criminal record and sentencing history like his.

 4               B.     The omitted element doesn’t constitute structural error.

 5               Reynolds also suggests that the Rehaif error is a structural error that satisfies the

 6 prejudice requirement to overcome his procedural default. 52 Structural errors “go to the

 7 framework within which judicial proceedings are conducted, they ‘infect the entire trial process’

 8 and accordingly require ‘automatic reversal of the conviction.’” 53 The Supreme Court has noted

 9 that “structural errors are a very limited class of errors that affect the framework within which

10 the trial proceeds, such that it is often difficult to asses[s] the effect of the error.” 54 They include

11 deprivation of counsel, lack of an impartial trial judge, violation of the rights to self-

12 representation at trial and a public trial, and an erroneous reasonable-doubt instruction. 55

13
     49
14        ECF No. 280 at 23.
   50
      United States v. Frady, 456 U.S. 152, 168 (1982) (“In applying this dual standard to the case
15 before us, we find it unnecessary to determine whether [the § 2255 petitioner] has shown cause,
   because we are confident he suffered no actual prejudice . . . .”).
16
   51
      See, e.g., Whitley v. United States, No. 04 CR. 1381 (NRB), 2020 WL 1940897, at *2
17 (S.D.N.Y. Apr. 22, 2020) (“[A]ny argument that Whitley was prejudiced therefrom is belied by
   the sheer implausibility that, after having been convicted of multiple prior felony convictions for
18 which sentences exceeding a year had been imposed, and having in fact served more than a year
   in prison in connection therewith . . . , Whitley nevertheless lacked the requisite awareness of his
19 restricted status.”); MacArthur v. United States, No. 1:12-CR-00084-JAW, 2020 WL 1670369, at
   *10 (D. Me. Apr. 3, 2020); Waring v. United States, No. 17 CR. 50 (RMB), 2020 WL 898176, at
20 *2 (S.D.N.Y. Feb. 25, 2020); Floyd v. United States, No. 19 C 6578, 2020 WL 374695, at *3
   (N.D. Ill. Jan. 23, 2020).
21 52 ECF No. 271 at 10, 16; ECF No. 280 at 13–14. See United States v. Withers, 638 F.3d 1055,
   1066 (9th Cir. 2011) (noting that structural errors can satisfy the prejudice showing).
22 53
      McKinney v. Ryan, 813 F.3d 798, 821 (9th Cir. 2015) (en banc).
23   54
          United States v. Marcus, 560 U.S. 258, 263 (2010) (citations and quotations omitted).
     55
          Id.

                                                           10
            Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 11 of 12



 1             The Ninth Circuit has not decided whether the Rehaif issue is structural. Other circuit

 2 courts are split on the issue: the Fourth Circuit has held that it is a structural error; while the

 3 Fifth, Seventh, and Tenth Circuits hold that it is not. 56 I am not persuaded that the Rehaif error

 4 amounts to structural error for three reasons. First, the Supreme Court held in Neder v. United

 5 States that a district judge’s failure to instruct the jury on an offense element did not amount to

 6 structural error. 57 Second, in Rehaif itself, the Supreme Court remanded for harmless-error

 7 review rather than reversing the conviction outright. 58 And finally, the Ninth Circuit held in

 8 United States v. Benamor that a Rehaif error did not affect the substantial rights of a defendant

 9 who had been previously sentenced to terms of imprisonment greater than one year. Each of

10 these cases suggest that Reynolds’s conviction does not require automatic reversal. Because the

11 absence of the mens rea element was not a structural error that excuses his procedural default, 59 I

12 deny Reynolds’s Rehaif claims.

13

14

15

16   56
       Compare United States v. Gary, 954 F.3d 194, 205–06 (4th Cir. 2020) (“Further, we find that
     the district court’s error is structural because the deprivation of Gary’s autonomy interest under
17   the Fifth Amendment due process clause has consequences that ‘are necessarily unquantifiable
     and indeterminate,’ . . . rendering the impact of the district court’s error simply too difficult to
18   measure.”) (internal citation omitted), with Lavalais, 960 F.3d at 187–88 (“Indeed, the Fourth
     Circuit gets the analysis exactly backwards. If the effects of Rehaif error are too hard to
19   measure, it’s because it’s almost always harmless—because convicted felons typically know
     they’re convicted felons.”); United States v. Maez, 960 F.3d 949, 958 (7th Cir. 2020) (“Binding
20   precedent in this circuit holds that [indictment errors] are not [structural].”); United States v.
     Trujillo, 960 F.3d 1196, 1205 (10th Cir. 2020) (“Accordingly, none of Defendant’s cited
21   authority persuades us that the district court’s failure to advise him of the knowledge-of-status
     element constitutes structural error.”).
22   57
          Neder v. United States, 527 U.S. 1, 25 (1999).
23   58
          Rehaif, 139 S. Ct. at 2200.
     59
          Benamor, 937 F.3d at 1189.

                                                       11
            Case 2:16-cr-00296-JAD-PAL Document 281 Filed 09/02/20 Page 12 of 12



 1                                               Conclusion

 2             IT IS THEREFORE ORDERED that Reynolds’s motion to vacate under 28 U.S.C.

 3 § 2255 [ECF No. 271] is DENIED. And because reasonable jurists would not find this

 4 determination debatable, wrong, or deserving of encouragement to proceed further, 60 I decline to

 5 issue a certificate of appealability.

 6             Dated: September 2, 2020

 7                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     60
          28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                     12
